This is an appeal from an award of the Workmen’s Compensation Board denying the request of the appellants for the appointment of an impartial specialist. The decision of the board, dated November 10, 1960, determined there was a continuing causally related disability and thereafter the carrier applied to the board for a review, stating the sole purpose thereof was for consideration of an application for the appointment of an impartial specialist to give an opinion on the question of causally related disability. The board thereafter on December 20, 1960, in denying the review, stated: “ Based on the preponderance of medical evidence produced the Board finds that the Referee decision is proper and that an examination by an impartial specialist on the question of causally related disability is not warranted.” The appellants on this appeal argue the question of substantial evidence for the finding of causally related disability but that issue was not before the board and accordingly it is not properly here on appeal. (Matter of Sweatt v. Fleahman, 14 A D 2d 964.) As to the decision of the board denying the appointment of an impartial specialist, the record is replete with medical testimony, some seven doctors, and it does not appear that additional medical testimony is necessary or would serve any useful purpose. In Matter of Perry v. Ithaca Delivery & Stor. (4 A D 2d 919) this court said: “ The board’s refusal to refer the matter to an impartial specialist involved only the exercise of discretion.” The issue is a matter solely within the province of the board. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.